Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 1 of 34      PageID #: 701



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

ALTON DONTAE JONES,                    *
                                       *
       Plaintiff,                      *
                                       *
vs.                                    *     CIVIL ACTION NO. 20-00032-B
                                       *
ANDREW M. SAUL,                        *
Commissioner of Social                 *
Security,                              *
                                       *
       Defendant.                      *

                                     ORDER

       Plaintiff Alton Dontae Jones (hereinafter “Plaintiff”) seeks

judicial review of a final decision of the Commissioner of Social

Security denying his claims for a period of disability, disability

insurance benefits, and supplemental security income under Titles

II and XVI of the Social Security Act, 42 U.S.C. §§ 401, et seq.,

and 1381, et seq.      On September 30, 2020, the parties consented to

have    the   undersigned     Magistrate     Judge     conduct   any    and   all

proceedings in this case.            (Doc. 15).        Thus, the action was

referred to the undersigned to conduct all proceedings and order

the entry of judgment in accordance with 28 U.S.C. § 636(c) and

Federal Rule of Civil Procedure 73.              (Doc. 17).      Upon careful

consideration of the administrative record and the memoranda of

the    parties,   it   is   hereby   ORDERED    that   the   decision    of   the

Commissioner be AFFIRMED.
    Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 2 of 34   PageID #: 702



I.      Procedural History1

        Plaintiff     filed    applications     for    disability     insurance

benefits and supplemental security income on August 11, 2016,

alleging disability beginning on June 20, 2016.             (Doc. 10 at 174,

178).      In his applications, Plaintiff alleged disability based on

blood clots, status post blood clots, a venous ulcer in his left

leg, and status post left rotator cuff surgery.                   (Id. at 194).

Plaintiff’s applications were denied at the initial stage.                  (Id.

at 71, 83, 85).         Upon timely request, Plaintiff was granted an

administrative hearing, which took place on November 6, 2018. (Id.

at 38, 93, 140, 165).           Plaintiff attended the hearing with his

counsel and provided testimony related to his claims.               (Id. at 38-

52).      A vocational expert (hereinafter “VE”) also appeared at the

hearing and provided testimony.             (Id. at 52-56).        On March 11,

2019, the Administrative Law Judge (hereinafter “ALJ”) issued an

unfavorable decision finding that Plaintiff is not disabled.                (Id.

at 21-31).        The Appeals Council denied Plaintiff’s request for

review on November 22, 2019.           (Id. at 5).      Therefore, the ALJ’s

decision dated March 11, 2019, became the final decision of the

Commissioner.       (Id.).

        Having    exhausted    his   administrative     remedies,     Plaintiff

timely filed the present civil action.                (Doc. 1).     The parties


1 The Court’s citations to the transcript in this order refer to
the pagination assigned in CM/ECF.

                                        2
    Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 3 of 34   PageID #: 703



agree that this case is now ripe for judicial review and is

properly before this Court pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3).

II.     Issues on Appeal

            1. Whether the ALJ’s decision, which incorrectly
               attributed    opinions    of    the    single
               decisionmaker    to    the    State    agency
               psychological reviewer and assigned those
               opinions partial weight, requires reversal?

            2. Whether the ALJ’s decision, which relied on
               VE testimony that was inconsistent with the
               Dictionary of Occupational Titles, requires
               reversal?

            3. Whether substantial evidence supports the
               ALJ’s decision not to include depression-
               related limitations in Plaintiff’s RFC?

III. Factual Background

        Plaintiff was born on August 10, 1979 and was thirty-nine

years of age at the time of his administrative hearing on November

6, 2018.      (Doc. 10 at 43).      Plaintiff completed the twelfth grade

in school and can read and write, perform simple addition and

subtraction, and count money and make change.                (Id. at 43-44).

Plaintiff is 6’2, weighs approximately 280 pounds, and is right-

handed.       (Id. at 44).     He has a driver’s license and testified

that he is typically able to drive without problems.2              (Id. at 44-


2 At the hearing, Plaintiff’s right arm was                in a sling.    He
testified that he had been given the sling                  at the hospital
approximately one week earlier to take pressure            off his shoulder,
but that he had experienced no problems driving            before he started
wearing the sling. (Doc. 10 at 45).

                                        3
    Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 4 of 34    PageID #: 704



45).      Plaintiff last worked as a short order cook in June 2016,

and he has worked as a cook at a number of restaurants dating back

to 2001.      (Id. at 46, 207, 235).

        Plaintiff has a hereditary protein C deficiency and a history

of recurrent blood clots and related health issues, for which he

has been prescribed Xarelto, and he has an Inferior Vena Cava

(“IVC”) filter emplaced.         (Id. at 48-49, 484, 620).         Plaintiff has

also been diagnosed with bilateral shoulder impingement syndrome

and bilateral acromioclavicular (“AC”) joint arthritis, and he

underwent surgery on his left shoulder in December 2015.                 (Id. at

274, 340, 344).        Additionally, Plaintiff has received injections

in both shoulders and testified that he takes Norco as well as

muscle relaxers for shoulder pain.           (Id. at 51, 353, 357).

IV.     Standard of Review

        In reviewing claims brought under the Act, this Court’s role

is a limited one.         The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards

were applied.3       Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).       A court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.



3 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).

                                        4
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 5 of 34    PageID #: 705



Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).                     The

Commissioner’s findings of fact must be affirmed if they are based

upon substantial evidence.     Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).     “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”   Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).   In determining whether substantial evidence exists,

a reviewing court must consider the record as a whole, taking into

account    evidence    both   favorable       and      unfavorable    to   the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS

10163, at *4 (S.D. Ala. June 14, 1999).

V.   Statutory and Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his       disability.        20 C.F.R. §§ 404.1512,

416.912.   Disability is defined as the “inability to engage in any

substantial   gainful     activity       by   reason     of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”               42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).

The Social Security regulations provide a five-step sequential

evaluation process for determining whether a claimant has proven


                                     5
    Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 6 of 34   PageID #: 706



his disability.          See 20 C.F.R. §§ 404.1520, 416.920.

        The claimant must first prove that he is not engaged in

substantial gainful activity.           Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).4               The second

step requires the claimant to prove that he has a severe impairment

or combination of impairments.            Id.   If, at the third step, the

claimant proves that the impairment or combination of impairments

meets      or   equals    a   listed   impairment,    then   the   claimant   is

automatically found disabled regardless of age, education, or work

experience. Id. If the claimant cannot prevail at the third step,

the ALJ must determine the claimant’s residual functional capacity

(“RFC”) before proceeding to step four.              Id.   A claimant’s RFC is

an assessment, based on all relevant medical and other evidence,

of a claimant’s remaining ability to work despite his impairments.

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

        Once a claimant’s RFC is determined, the evaluation proceeds

to the fourth step, where the claimant must prove an inability to

perform his or her past relevant work.           Carpenter, 614 F. App’x at

486.      If a claimant meets his burden at the fourth step, it then

becomes the Commissioner’s burden to prove at the fifth step that


4 Federal Appendix cases are unpublished Eleventh Circuit opinions
and are not considered binding precedent, but they may be cited as
persuasive authority. 11th Cir. R. 36-2; Henry v. Comm’r of Soc.
Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive
authority.”).

                                         6
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 7 of 34    PageID #: 707



the claimant is capable of engaging in another kind of substantial

gainful employment which exists in significant numbers in the

national economy, given the claimant’s RFC, age, education, and

work history.       Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his inability to perform those jobs

in order to be found disabled.       Hale v. Bowen, 831 F.2d 1007, 1011

(11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562, 1564

(11th Cir. 1985)).

VI.   The ALJ’s Findings

      In the case sub judice, the ALJ found that Plaintiff has the

severe    impairments    of   osteoarthritis     and   degenerative     joint

disease in his right shoulder, protein C deficiency, status post

blood clots and a pulmonary embolism, hypertension, and obesity,

as well as the non-severe impairments of alopecia and depression.

(Doc.    10   at   23-25).    The   ALJ   next   found   that   Plaintiff’s

impairments, when considered individually and in combination, do

not meet or medically equal any of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, and 416.926).               (Id. at

25-26).

      The ALJ determined that Plaintiff has the RFC to perform a

range of sedentary work with the following additional limitations:


                                     7
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 8 of 34    PageID #: 708



he must be allowed to occasionally alternate between sitting and

standing throughout the workday to relieve postural discomfort; he

can only occasionally be expected to push or pull with either of

his legs or operate foot pedals; he can never climb a ladder, rope,

or scaffold; he can never crawl, crouch, or kneel; he can only

occasionally climb ramps or stairs or balance or stoop; he cannot

reach or lift over his head with either of his arms; he can only

frequently laterally reach with his arms; he cannot work at

unprotected heights or around hazardous machinery; he cannot work

exposed to extremes of temperature or humidity; he cannot work

exposed to concentrated dust, fumes, odors, or gases; and he cannot

work in poorly ventilated environments.          (Id. at 26).          The ALJ

determined that Plaintiff is not able to perform his past relevant

work as a short order cook.      (Id. at 29).    However, utilizing the

testimony of the VE, the ALJ concluded that Plaintiff can perform

other jobs that exist in significant numbers in the national

economy,   such   as   surveillance     system   monitor,      order    clerk,

assembler, and charge account clerk.        (Id. at 30).       Thus, the ALJ

concluded that Plaintiff is not disabled.         (Id. at 30-31).

VII. Discussion

           A. The ALJ’s errors in attributing opinions
              of the single decisionmaker to the State
              agency    psychological   reviewer   and
              assigning weight to those opinions were
              harmless.

     Plaintiff first argues that the ALJ erred in “relying upon”


                                    8
    Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 9 of 34       PageID #: 709



the opinions of a single decisionmaker (“SDM”) in determining

Plaintiff’s physical RFC.            (Doc. 11 at 4).          Defendant concedes

that     the    ALJ   erroneously    attributed        the   SDM’s   physical    RFC

assessment to Harold Veits, M.D., the State agency psychological

reviewer, and that the ALJ should not have assigned the SDM’s

opinions any evidentiary weight.                (Doc. 13 at 4).            However,

Defendant argues that these errors were harmless because the ALJ

ultimately adopted an RFC far more restrictive than the SDM’s

physical RFC assessment and had ample other medical evidence to

support her RFC determination.             (Id. at 4-5).        Having carefully

reviewed the record, the Court finds that the ALJ’s errors with

respect to the SDM’s physical RFC assessment were harmless.5

        In this case, the Commissioner used the “single decisionmaker

model,”        by   assigning   an   SDM   to   make    an   initial    disability

determination after consultation with a psychological consultant.

(See Doc. 10 at 60-83); see also 20 C.F.R. §§ 404.906(b)(2),

416.1406(b)(2).         Because the SDM designation connotes no medical

credentials, an SDM is not an acceptable medical source.                    Siverio

v. Comm’r of Soc. Sec., 461 F. App’x 869, 871-72 (11th Cir. 2012)

(per curiam).          Consequently, forms completed by an SDM are not

opinion evidence at the internal agency appeals level, and ALJs


5 “[A]n error is harmless if it does not affect the Commissioner’s
ultimate decision.” Burgos v. Acting Comm’r of Soc. Sec., 705 F.
App’x 794, 801 (11th Cir. 2017) (per curiam) (citing Diorio v.
Heckler, 721 F.2d 726, 728 (11th Cir. 1983)).

                                           9
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 10 of 34   PageID #: 710



should give no evidentiary weight to the RFC assessment of an SDM.

Id. at 871; Cooper v. Comm’r of Soc. Sec., 521 F. App’x 803, 807

(11th Cir. 2013) (per curiam).

     “Even so, the Eleventh Circuit has been careful to note that

consideration of a single decision maker’s opinion is harmless

error, as long as the ALJ did not place ‘great weight’ on the

opinion, and the ALJ’s decision is based on other substantial

medical evidence of record.” Oden v. Astrue, 2012 U.S. Dist. LEXIS

101170, at *9-10, 2012 WL 3029888, at *3 (N.D. Ala. July 20, 2012)

(emphasis in original) (citation omitted); see also Cooper, 521 F.

App’x at 807 (“Although . . . the ALJ mistakenly referred to the

SDM as a doctor and should not have given any weight to her opinion

because she was merely an SDM, any error in this regard was

harmless because the ALJ stated that he considered all of the

evidence in the record, which also included opinions by Cooper’s

treating physician and the non-examining physician, both of whom

were medical doctors and there is nothing to indicate that the

opinion of the SDM was anything more than cumulative of other

evidence, let alone dispositive.”) (emphasis in original).

     The SDM completed a physical RFC assessment on October 7,

2016, based on her review of the then-existing records.            (Doc. 10

at 67-71, 79-83).     In the RFC assessment, the SDM indicated that

Plaintiff is capable of lifting and/or carrying twenty pounds

occasionally and ten pounds frequently, standing and/or walking


                                    10
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 11 of 34        PageID #: 711



for a total of four hours and sitting for a total of approximately

six   hours    in    an   eight-hour   workday,     and    pushing   or   pulling

occasionally with his lower extremities.            (Id. at 67, 79-80).       The

SDM opined that Plaintiff can climb ramps, stairs, ladders, ropes,

and   scaffolds      occasionally,     and   can   also   occasionally     stoop,

kneel, crouch, and crawl.         (Id. at 68, 80).       The SDM further opined

that Plaintiff is limited to frequent overhead and lateral reaching

with his right upper extremity and occasional overhead and lateral

reaching with his left upper extremity, but is unlimited in his

abilities to handle, finger, and feel.              (Id.).    Finally, the SDM

opined that Plaintiff must avoid all exposure to hazards due to

his treatment with blood thinners but has no other environmental

limitations.        (Id. at 69, 81).

      The     ALJ    mistakenly    attributed      the    SDM’s   physical    RFC

assessment to the psychological reviewer, Dr. Veits, and discussed

that assessment as follows:

      As for the opinion evidence, Harold R. Veits, M.D. did
      not examine or test the claimant but did opine that he
      retains the capacity for light work, being able to stand
      or walk up to 4 hours per day and sit with normal breaks
      up to 6 hours per day. He also opined that the claimant
      can even occasionally climb scaffolds or reach above his
      head. However, the medical opinion evidence of record
      does not support this broad residual functional capacity
      opinion of Dr. Veits, and the evidence that the claimant
      has severe osteoarthritis in at least his right shoulder
      indicates that the claimant could never be expected to
      climb scaffolds, and could never pick up something
      weighing 20 lbs. with his right arm. Accordingly, Dr.
      Veits’ opinion can only be given partial weight insofar
      as it correctly identifies many of the claimant’s


                                        11
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 12 of 34    PageID #: 712



     limitations but, underappreciates their severity in a
     way inconsistent with the general medical evidence of
     record.

(Id. at 28).

     Although    the    ALJ   misattributed   the      SDM’s   physical   RFC

assessment to Dr. Veits and, as a result, improperly assigned

weight to opinions rendered by the SDM, it is clear from the ALJ’s

discussion of those opinions that she did not “rely” on them, nor

did they “shape[] the ALJ’s RFC assessment,” as Plaintiff contends.

(See Doc. 11 at 7).     To the contrary, the ALJ largely rejected the

SDM’s assessment, noting that it “underappreciates” the severity

of Plaintiff’s limitations “in a way inconsistent with the general

medical evidence of record.”         (See Doc. 10 at 28).        Thus, while

the ALJ gave “partial weight” to the SDM’s opinions, she did so

only to the extent that they correctly identified the existence of

certain   limitations    reflected    elsewhere   in    the    record,   while

finding that they underrated the severity of those limitations.

     Indeed, the RFC ultimately adopted by the ALJ is significantly

more restrictive than the SDM’s physical RFC assessment.              The SDM

(whom the ALJ mistakenly identified as Dr. Veits) opined that

Plaintiff could perform the lifting and carrying requirements of

light work,6 but the ALJ limited Plaintiff to sedentary work with



6 “Light work involves lifting no more than 20 pounds at a time
with frequent lifting or carrying of objects weighing up to 10
pounds.” 20 C.F.R. §§ 404.1567(b), 416.967(b).

                                     12
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 13 of 34        PageID #: 713



a sit/stand option to alleviate postural discomfort caused by

Plaintiff’s circulatory issues.             (See id. at 26, 28).          The ALJ

also included more restrictive postural limitations, including no

climbing    of    ladders,   ropes,   or    scaffolds,    and   no     crouching,

crawling, or kneeling.       (Id. at 26).      Moreover, she added a number

of additional environmental limitations and restricted Plaintiff

to no overhead reaching or lifting with either arm.                    (Id.).   In

assessing Plaintiff’s RFC, the ALJ independently discussed the

medical records, the medical opinion evidence (albeit limited),

and Plaintiff’s own reports of his daily activities and physical

abilities.       (See id. at 26-29).       The ALJ’s decision reflects that

she did not base any part of her RFC assessment solely on the SDM’s

opinions, but rather on a review of the record in its entirety.

     Plaintiff argues that the ALJ’s error is not harmless because

the record contains no medical opinions regarding his physical

capabilities, and that in the absence of such opinions, the SDM

opinions, which were given partial weight by the ALJ, must have

necessarily affected the RFC. (Doc. 11 at 6-7). Plaintiff appears

to specifically challenge findings related to his right shoulder.

He points to his complaints of right shoulder pain and asserts

that no medical provider indicated the frequency with which he

could use his right arm.        (See id. at 6).

     As an initial matter, the Court notes that responsibility for

assessing    a     claimant’s   RFC    rests     with    the    ALJ,     and    the


                                       13
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 14 of 34       PageID #: 714



determination is to be “based on all the relevant evidence in [the

claimant’s]     case    record.”        20     C.F.R.      §§   404.1545(a)(1),

416.945(a)(1),     404.1546(c),      416.946(c);     see    also   Robinson     v.

Astrue, 365 F. App’x 993, 999 (11th Cir. 2010) (per curiam) (“We

note that the task of determining a claimant’s residual functional

capacity and ability to work is within the province of the ALJ,

not of doctors.”).      Because the regulations do not require the ALJ

to base her RFC finding on an RFC assessment from a medical source,

the   failure   to     include   a   medical    source      opinion    does    not

necessarily render the ALJ’s RFC assessment invalid.                  Langley v.

Astrue, 777 F. Supp. 2d 1250, 1261 (N.D. Ala. 2011).               Moreover, it

is the claimant’s “burden to provide the relevant medical and other

evidence that he or she believes will prove disabling physical or

mental functional limitations.”         Bear v. Astrue, 838 F. Supp. 2d

1267, 1273 (M.D. Fla. 2011) (citations omitted).7

      The record reflects that on October 30, 2015, Plaintiff was

diagnosed with bilateral shoulder impingement syndrome by David A.

Stokes, M.D., an orthopedic surgeon at OrthoAtlanta.                  (Doc. 10 at

343).     X-rays     revealed    bilateral      AC   joint      arthritis     with

subacromial spurs, left greater than right.              (Id. at 343-44).       On

December 9, 2015, Dr. Stokes performed an arthroscopic subacromial



7 Plaintiff does not argue that the ALJ breached her duty to develop
a full and fair record by not obtaining a medical opinion assessing
Plaintiff’s physical capabilities. (See Doc. 11).

                                      14
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 15 of 34       PageID #: 715



decompression and distal clavicle resection surgery on Plaintiff’s

left shoulder.    (Id. at 345).      Dr. Stokes noted that Plaintiff had

“a long history of left greater than right shoulder pain” and would

probably need the same surgery on his right shoulder in the future.

(Id. at 340, 345).          At a post-operative examination on December

15, 2015, it was noted that Plaintiff’s left shoulder was currently

in a sling, but he had no swelling or tenderness, appropriate range

of motion, grip strength that was strong and equal bilaterally,

and an intact neurovascular exam.             (Id. at 333-34).

     The record next reflects that Plaintiff was admitted to Thomas

Hospital on June 27, 2016, seven days after his alleged disability

onset date, with complaints of shortness of breath and soreness in

his calf.    (Id. at 360).      Plaintiff reported that he had not been

taking his Xarelto due to financial restrictions, and he was found

to have popliteal non-occlusive bilateral leg DVTs and acute saddle

pulmonary emboli.      (Id. at 405, 432).          According to the emergency

department    notes    of    Todd   J.   Tobiassen,      M.D.,   Plaintiff   was

“[n]egative   for     arthralgias,       back    pain,   gait    problem,   joint

swelling, myalgias, neck pain and neck stiffness.”                (Id. at 368).

On examination, Plaintiff demonstrated normal range of motion, no

edema or tenderness, normal strength, normal coordination, and

normal muscle tone.     (Id. at 369).         Plaintiff also denied myalgias

or arthralgias on June 29, 2016.                (Id. at 427, 433).     During a

post-hospitalization visit to hematologist William R. Taylor, M.D.


                                         15
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 16 of 34       PageID #: 716



on July 19, 2016, Plaintiff again denied joint pain and swelling.

(Id. at 479).

       On August 10, 2016, Plaintiff presented to Coleridge T.

Franklin, M.D. at Franklin Primary Health Center and reported

“mild-moderate”    right   shoulder      pain    that    was   aching    and   was

aggravated by lifting and movement. (Id. at 471). On examination,

Dr. Franklin noted that Plaintiff was tender to palpation over the

bicipital groove, had decreased range of motion with flexion,

extension, abduction, and adduction, was positive for crepitance,

and had positive Neer exams at 150 degrees; however, Plaintiff

exhibited normal contour and no bruising or swelling, and his

Hawkins, Jobe, and empty can tests were negative.                 (Id. at 474).

Dr. Franklin prescribed a Lidocaine patch.               (Id. at 475).

       On October 14, 2016, Plaintiff returned to Dr. Taylor, who

noted   that   Plaintiff   had   “lost    7     pounds    since   July   due   to

depression because he recently lost his job.”               (Id. at 482).       He

also noted also noted that Plaintiff was “[f]ully active, able to

carry on all predisease activities without restrictions.”                (Id. at

483).    Nearly a year later, on August 25, 2017, Dr. Taylor noted

that Plaintiff denied joint pain and swelling, was “well appearing

and in no acute distress[,]” and was “[f]ully active, able to carry

on all predisease activities without restrictions.”                (Id. at 491-

92).

       Plaintiff presented to Thomas Hospital on January 18, 2018,


                                    16
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 17 of 34            PageID #: 717



complaining of a boil on his back.                 (Id. at 579).        The hospital

notes from that visit reflect that Plaintiff had a normal range of

motion.    (Id. at 580).     On March 8, 2018, Plaintiff presented to

Dr. Franklin complaining of right shoulder pain that he rated as

7 out of 10 in intensity.          (Id. at 607, 609).          Plaintiff reported

that the pain was aggravated by lifting and movement, and that

associated    symptoms     included       difficulty       sleeping,     tenderness,

popping, spasms, and weakness.                 (Id. at 607).       Dr. Franklin’s

physical     examination    of     Plaintiff         was     normal,     except   for

dermatological findings.           (Id. at 609).           Dr. Franklin directed

Plaintiff to take prescription-strength Tylenol.                       (Id. at 610).

He also ordered a right shoulder x-ray, the results of which were

negative, revealing no fracture or dislocation and an intact AC

joint.     (Id. at 610, 615).       A physical examination performed one

day later by Vanessa L. Jones, CRNP, showed normal musculoskeletal

strength and range of motion.              (Id. at 623).          Plaintiff again

reported “moderate-severe” right shoulder pain to Dr. Franklin on

May 31, 2018; however, Dr. Franklin’s physical examination of

Plaintiff was normal.       (Id. at 612-13).          Dr. Franklin recommended

an MRI and encouraged Plaintiff to exercise.                  (Id. at 613).

     Despite     the     absence     of        a   medical     opinion     regarding

Plaintiff’s physical RFC, substantial evidence supports the ALJ’s

conclusions regarding Plaintiff’s ability to use his right arm.

As reflected above, Plaintiff’s complaints of right shoulder pain


                                          17
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 18 of 34        PageID #: 718



were sporadic, his treatment was conservative, and his physical

examinations were often unremarkable and included findings such as

normal range of motion and normal strength. As the ALJ recognized,

the most recent imaging study of Plaintiff’s right shoulder was

negative.     (Id. at 27, 615).         Moreover, the ALJ cited information

in    the   record    regarding    Plaintiff’s       activities     that   weighed

against a more restrictive RFC, including that Plaintiff is capable

of driving and loading a washing machine.               (Id. at 29, 77).        The

record also reflects that Plaintiff prepares meals.                 (Id. at 77).

The ALJ also reasonably concluded that the record does not indicate

any deterioration in Plaintiff’s shoulders since his treatment

with OrthoAtlanta in December 2015 (see id. at 27), and the record

shows that Plaintiff was able to work as a short order cook (a

light work position that, per Plaintiff’s own reports, involved

frequent reaching) as recently as June 2016.                 (See id. at 53, 207-

08,    216,   235).      Indeed,    it    appears     that    the   cessation   of

Plaintiff’s      employment        as    a    cook    correlated       with     his

hospitalization for circulatory issues, rather than any shoulder

or arm-related complaints.         (See id. at 212 (Plaintiff’s statement

that he started part-time work at Wintzell’s Oyster House in May

2016 and “could have worked full-time during this period and

intended to until he got sick [due to blood clots and related

issues] and had to quit on 06/20/16”)); (see also id. at 225

(Plaintiff’s report that his pain first began to affect activities


                                         18
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 19 of 34    PageID #: 719



“[w]hen I had my first blood clot”)).       Finally, although Plaintiff

reported shoulder pain in his pain questionnaire, he noted that

his pain was not constant, but instead occurred three to four times

per week and was relieved by Norco for a “few hours” without side

effects.   (Id. at 224-25).

     In sum, although the ALJ mistakenly attributed the SDM’s

physical   RFC   assessment   to   Dr.   Veits   and   thus     proceeded   to

improperly assign partial weight to the SDM’s opinions, the ALJ’s

errors were harmless because the ALJ did not rely on the SDM’s

physical RFC assessment in crafting Plaintiff’s RFC.            Instead, the

ALJ formulated a significantly more restrictive RFC that was

suitably grounded in the record as a whole and supported by

substantial evidence.     Accordingly, Plaintiff’s claim must fail.8




8 Although Plaintiff has cited evidence in the record which he
claims supports a finding that he is disabled, that is, at best,
a contention that the record evidence supports a different finding.
That is not the standard on review. The issue is not whether there
is evidence in the record that would support a different finding,
but whether the ALJ’s finding is supported by substantial evidence.
See Figueroa v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 181734,
at *15, 2017 WL 4992021, at *5 (M.D. Fla. Nov. 2, 2017) (“Although
Plaintiff cites to certain test results, notes, and physical
therapy findings as support for her contention that ‘there were
objective medical findings that support the doctor’s opinions
about [her] limitations’, this is, at best, a contention that the
record could support a different finding. This is not the standard
on review. The issue is not whether a different finding could be
supported by substantial evidence, but whether this finding is.”)
(internal citation omitted).

                                    19
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 20 of 34   PageID #: 720



            B.    Substantial evidence supports the ALJ’s
                  step five determination that there are
                  jobs that exist in significant numbers in
                  the national economy that Plaintiff can
                  perform.

       Plaintiff next argues that the ALJ erred at step five of the

sequential evaluation process by failing to identify and resolve

conflicts   between   the   VE’s   testimony    and   the   Dictionary      of

Occupation Titles (“DOT”), and by relying on VE testimony that was

inconsistent with the DOT.      (Doc. 11 at 7-12).

       In Washington v. Comm’r of Soc. Sec., 906 F.3d 1353 (11th

Cir. 2018), the Eleventh Circuit held that, pursuant to Social

Security Ruling 00-4p and the overall regulatory scheme governing

disability claims, “ALJs within the SSA have an affirmative duty

to    identify   apparent   conflicts    between   the   testimony     of   a

Vocational Expert and the DOT and resolve them.” 906 F.3d at 1356.

The Court explained:

       This duty requires more of the ALJ than simply asking
       the VE whether his testimony is consistent with the DOT.
       Once the conflict has been identified, the Ruling
       requires the ALJ to offer a reasonable explanation for
       the discrepancy, and detail in his decision how he has
       resolved the conflict. The failure to discharge this
       duty means that the ALJ’s decision, when based on the
       contradicted VE testimony, is not supported by
       substantial evidence.

Id.    The Court stated that an “apparent conflict” is “a conflict

that is reasonably ascertainable or evident from a review of the

DOT and the VE’s testimony.”       Id. at 1365.

       At Plaintiff’s administrative hearing in this case, the VE


                                    20
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 21 of 34   PageID #: 721



testified that, considering an individual of Plaintiff’s age,

education, and work experience, with all the limitations contained

in the RFC (as set forth in a hypothetical presented by the ALJ),

there are jobs existing in the national economy that such an

individual could perform, namely:

     Surveillance System Monitor, non-governmental, 379.367-
     010, sedentary, unskilled with an SVP of 2. Nationally
     jobs would exceed 675,000.   Order Clerk, 249.362-036,
     sedentary, unskilled with an SVP of 2. Nationally jobs
     would   exceed   750,000.      Assembler,  723.684-018,
     sedentary, unskilled with an SVP of 2. Nationally jobs
     would exceed 425,000. . . . Charge Account Clerk,
     205.367-014, sedentary, unskilled with an SVP of 2.
     Nationally jobs would 825,000.

(Doc. 10 at 55).      Relying on the VE’s testimony, the ALJ found

that there are jobs that exist in significant numbers in the

national economy that Plaintiff can perform, and that Plaintiff is

therefore not disabled.      (Id. at 30).

     Plaintiff contends that the ALJ erred in relying on the VE’s

testimony in finding that there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform, because

the VE’s testimony concerning the representative occupations of

order clerk and assembler conflicted with the descriptions of those

occupations in the DOT.      Specifically, Plaintiff asserts that the

ALJ was wrong to rely on the VE’s testimony that the job of order

clerk is an unskilled position with an SVP9 rating of 2, because


9 The DOT “lists Specific Vocational Preparation (SVP) in terms of
the time necessary for a typical worker to learn the job.” Hanley

                                    21
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 22 of 34    PageID #: 722



it conflicts with the DOT’s description of the job as having an

SVP rating of 4, which corresponds to semi-skilled work.            (Doc. 11

at 8); see Lozada v. Colvin, 2015 U.S. Dist. LEXIS 24071, at *11,

2015 WL 859119, at *4 (M.D. Fla. Feb. 27, 2015).           Plaintiff also

asserts that the ALJ was wrong to accept the VE’s testimony that

the assembler job is sedentary, when the DOT lists the job as being

at the light exertional level.        (Doc. 11 at 10).

      The Court finds that any errors by the ALJ in failing to

identify and resolve these conflicts were harmless.                 Assuming

arguendo that the ALJ incorrectly determined that Plaintiff could

perform the jobs of order clerk and assembler, the ALJ also found,

based on the VE’s uncontradicted testimony, 10 that someone of

Plaintiff’s age, education, work experience, and RFC could perform

the   jobs   of    surveillance   system    monitor   (675,000     positions

nationwide)       and   charge    account   clerk     (825,000     positions

nationwide).      (See Doc. 10 at 30).      Plaintiff does not challenge

the determination that a person of his age, education,                   work




v. Astrue, 2008 U.S. Dist. LEXIS 121498, 2008 WL 2557496, at *3
(N.D. Fla. June 20, 2008).
10In making her step five determination, the ALJ was permitted to
rely on the VE’s testimony. See Zoslow v. Comm’r of Soc. Sec.,
778 F. App’x 762, 765–66 (11th Cir. 2019) (per curiam) (citations
omitted); see also Green v. Soc. Sec. Admin., 223 F. App’x 915,
923 (11th Cir. 2007) (per curiam) (“The ‘preferred method’ for the
Commissioner to demonstrate, by substantial evidence, that the
claimant can perform other jobs is through the testimony of a
vocational expert (‘VE’).”) (citation omitted).

                                     22
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 23 of 34   PageID #: 723



experience, and RFC (as determined by the ALJ) can perform the

jobs of surveillance system monitor and charge account clerk.

Plaintiff also does not challenge the VE’s testimony regarding the

numbers of these positions in the national economy, nor could he

convincingly    allege    that    the    numbers   identified      are   not

significant.    See, e.g., Allen v. Bowen, 816 F.2d 600, 602 (11th

Cir. 1987) (concluding 80,000 jobs in national economy constituted

a significant number of jobs); Wooten v. Comm’r of Soc. Sec., 787

F. App’x 671, 675 (11th Cir. 2019) (per curiam) (concluding 235,000

jobs nationally was a significant number of jobs); Atha v. Comm’r

of Soc. Sec., 616 F. App’x 931, 935 (11th Cir. 2015) (per curiam)

(concluding 23,800 jobs nationally was a significant number of

jobs).

     Given the ALJ’s finding, based on unchallenged VE testimony,11

that there are two other occupations totaling 1.5 million jobs

nationwide that Plaintiff can perform given his age, education,

work experience, and RFC, any failures to identify and resolve

conflicts as to the order clerk and assembler positions were



11At the administrative hearing, Plaintiff’s counsel stipulated
to the VE’s qualifications and declined to question the VE about
any of his testimony. (Doc. 10 at 53, 56). Even in his brief to
this Court, Plaintiff has not presented any evidence or argument
to contradict or question the VE’s testimony regarding the ability
of a person of Plaintiff’s age, education, work experience and RFC
(as determined by the ALJ) to perform the jobs of surveillance
system monitor or charge account clerk, or the VE’s testimony
regarding the number of those jobs nationwide. (See Doc. 11).

                                    23
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 24 of 34   PageID #: 724



harmless.   See Wooten, 787 F. App’x at 674-75 (finding that even

if the ALJ erred in relying on vocational expert testimony that

conflicted with the DOT in concluding that the claimant could

perform the jobs of surveillance system monitor and document

preparer,    “that    error    would     be   harmless”     because     “the

uncontradicted testimony of the vocational expert provided the ALJ

with substantial evidence” to support the ALJ’s conclusion that

Plaintiff could perform the job of final assembler, which existed

in significant numbers in the national economy); Estate of White

v. Saul, 2020 U.S. Dist. LEXIS 162418, at *46-49, 2020 WL 5351064,

at *16–18 (S.D. Fla. Aug. 26, 2020), report and recommendation

adopted sub nom. Estate of Vanness-Norvell White v. Saul, 2020

U.S. Dist. LEXIS 162168, 2020 WL 5291966 (S.D. Fla. Sept. 4, 2020)

(rejecting plaintiff’s argument that the ALJ reversibly erred by

failing to identify and resolve an apparent conflict between

plaintiff’s RFC and two of the jobs that the VE testified plaintiff

could perform, because the VE identified another job that plaintiff

could perform with 926,000 jobs nationally, and plaintiff did not

challenge the ALJ’s determination that plaintiff could perform

that job); see generally Campbell v. Comm’r of Soc. Sec., 2019

U.S. Dist. LEXIS 206900, at *14, 2019 WL 6463983, at *5 (M.D. Fla.

Dec. 2, 2019) (“Even assuming the reference to the wrong DOT code

is more than a simple mistake, because the ALJ identified two other

jobs Plaintiff can perform, the error is clearly a harmless one.”).


                                    24
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 25 of 34           PageID #: 725



As it would be a waste of scarce judicial resources to remand this

case based on errors that did not change the ultimate disability

determination, Plaintiff is not entitled to relief on this issue.

             C.   Substantial evidence supports the ALJ’s
                  decision not to include additional
                  depression-related    limitations    in
                  Plaintiff’s RFC.

       Last, Plaintiff argues that the ALJ erred in finding that his

depression is not a severe impairment, and in failing to include

concentration and social interaction limitations arising from his

depression in the RFC assessment.                (Doc. 11 at 12-13).        According

to     Plaintiff,      had        the   ALJ        included    depression-related

concentration and social interaction limitations in the RFC, the

remaining two jobs of charge account clerk and surveillance systems

monitor would have been eliminated as jobs available to Plaintiff

at step five.        (Id. at 12).       In response, Defendant argues that

substantial evidence supports the ALJ’s finding that Plaintiff’s

depression     was    not    a    severe      impairment      and   that,    even    if

Plaintiff’s allegations of depression were supported, Plaintiff

has failed to show that his depression prevents him from performing

the unskilled jobs identified at step five.                   (Doc. 13 at 7-8).

       An   impairment      is    severe      if    it   significantly      limits   a

claimant’s    physical       or    mental     ability    to   perform    basic   work

activities.12     20 C.F.R. §§ 404.1520(c), 416.920(c).                 Conversely,


12   Basic work activities include the following:

                                            25
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 26 of 34        PageID #: 726



an impairment is not severe if it does not significantly limit the

claimant’s      physical   or   mental    ability    to   perform    basic   work

activities.       Id. at §§ 404.1522(a), 416.922(a).                The Eleventh

Circuit has “recognized that an ‘impairment is not severe only if

the abnormality is so slight and its effect so minimal that it

would clearly not be expected to interfere with the individual’s

ability    to    work,     irrespective       of   age,   education     or   work

experience.’”      Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1265

(11th Cir. 2019) (quoting McDaniel v. Bowen, 800 F.2d 1026, 1031

(11th Cir. 1986)).         “A diagnosis alone is an insufficient basis

for finding that an impairment is severe.”                Sellers v. Barnhart,

246 F. Supp. 2d 1201, 1211 (M.D. Ala. 2002).                   “[I]t is [the]

Plaintiff’s burden to prove the existence of a severe impairment

and [he] must do that by showing an impact on [his] ability to

work.”    Marra v. Colvin, 2013 U.S. Dist. LEXIS 105669, at *13-14,

2013 WL 3901655, at *5 (M.D. Fla. July 29, 2013) (citations




     (1) Physical functions such as walking, standing,
     sitting, lifting, pushing, pulling, reaching, carrying,
     or handling;
     (2) Capacities for seeing, hearing, and speaking;
     (3) Understanding, carrying out, and remembering simple
     instructions;
     (4) Use of judgment;
     (5) Responding appropriately to supervision, co-workers
     and usual work situations; and
     (6) Dealing with changes in a routine work setting.

20 C.F.R. §§ 404.1522(b), 416.922(b).

                                         26
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 27 of 34   PageID #: 727



omitted).

     At the outset, the Court notes that if the ALJ erroneously

finds an impairment to be non-severe at step two of the sequential

evaluation process, the error is not fatal if the ALJ finds at

least one of Plaintiff’s        other impairments to be severe and

continues through the sequential evaluation process and considers

the combined effect of all the claimant’s impairments at the later

steps.   See Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x

949, 951 (11th Cir. 2014) (per curiam) (“[T]he only consequence of

the analysis at step two is that, if the ALJ finds no severe

impairment or impairments, he should reach a conclusion of no

disability.”); Ferguson v. Astrue, 2012 U.S. Dist. LEXIS 139135,

at *25, 2012 WL 4738857, at *9 (N.D. Ala. Sept. 27, 2012) (stating

that, because step two only acts as a filter to prevent non-severe

impairments from disability consideration, the ALJ’s failure to

find an impairment severe at step two is not reversible error where

the ALJ finds at least one impairment severe and at later steps

considers   the    combined    effects    of   all   of   the    claimant’s

impairments).

     Here, the ALJ found at step two of the sequential evaluation

process that Plaintiff has multiple severe physical impairments,

and she then proceeded with the subsequent steps and rendered an

RFC finding based on the record as a whole.           Thus, if Plaintiff

was merely alleging that the ALJ erred in finding his depression


                                    27
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 28 of 34      PageID #: 728



to be non-severe at step two, the alleged error would plainly be

harmless.      However, while he does assert that the ALJ erred in

finding his depression to be non-severe at step two, Plaintiff’s

main contention is that the ALJ erred in failing to include

depression-related limitations in his RFC.            (See Doc. 11 at 12).

       At step two, the ALJ concluded that Plaintiff’s “medically

determinable mental impairment of depression does not cause more

than minimal limitation in the claimant’s ability to perform basic

mental work activities and is therefore nonsevere.”                (Doc. 10 at

24).   The ALJ cited medical record evidence showing that Plaintiff

disclaimed     symptoms   of   depression   on   multiple    occasions,     the

absence   of   any   treatment   for    depression,    and   the    fact   that

Plaintiff did not allege that he is disabled or limited in his

ability to work by any mental illness or condition.             (Id.).

       In making this finding, the ALJ considered the four broad

areas of mental functioning used in the disability regulations for

evaluating mental disorders and in the Listing of Impairments (20

C.F.R., Part 404, Subpart P, Appendix 1).13           (Id. at 24-25).       The



13 These four areas of mental functioning are known as the
“paragraph B” criteria and consist of: (1) understanding,
remembering, or applying information; (2) interacting with others;
(3) concentrating, persisting, or maintaining pace; and (4)
adapting or managing oneself. The limitations set forth in the
“paragraph B” criteria are not a residual functional capacity
assessment but are used to rate the severity of mental impairments
at steps two and three of the sequential evaluation process.



                                       28
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 29 of 34     PageID #: 729



ALJ found that Plaintiff has mild limitations in all four areas of

mental functioning, and that Plaintiff’s depression is therefore

non-severe.14    (Id.). With respect to the first, second, and fourth

functional areas, the ALJ found that the “medical evidence of

record   does   not      indicate   that    the   claimant   experiences      any

limitations in this metric, but, due to the effects of a depressed

mood   and   pain   on    the   claimant’s    concentration     ability,      the

undersigned     finds    that   a   minimal   collateral     effect   might    be

detected in” Plaintiff’s abilities to understand, remember, or

apply information, interact with others, and adapt or manage

himself. (Id. at 24). Similarly, as to the third functional area,

the ALJ found that Plaintiff’s “pain from his physical impairments,

combined with his slightly depressed mood can be expected to exert

a detectible but minimal diminution of his ability to concentrate,

persist, or maintain pace at work.”               (Id.).     Although the ALJ

emphasized that the limitations identified in the “paragraph B”

criteria are not an RFC assessment, she stated that “the following

residual functional capacity assessment reflects the degree of

limitation the undersigned has found in the ‘paragraph B’ mental

function analysis.”        (Id. at 25).     Having considered the record at



14See 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1) (“If we rate
the degrees of your limitation as ‘none’ or ‘mild,’ we will
generally conclude that your impairment(s) is not severe, unless
the evidence otherwise indicates that there is more than a minimal
limitation in your ability to do basic work activities . . . .”)).

                                       29
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 30 of 34        PageID #: 730



length, the Court finds that the ALJ’s finding that Plaintiff’s

depression could only be expected to minimally affect Plaintiff’s

ability     to   perform     basic   work     activities      is   supported    by

substantial evidence.

     As noted by the ALJ, the record reflects that Plaintiff denied

symptoms of depression during multiple medical visits in 2015 and

much of 2016.      (See id. at 264, 272, 335, 342, 443, 479).                   The

first indication of depression in the record appears in a patient

health    questionnaire      Plaintiff      completed    at   Franklin    Primary

Health Center on August 10, 2016.             (See id. at 471-72).         On the

questionnaire, Plaintiff stated that for several days over the

past two weeks (but not more than half of the days), he had

experienced little interest or pleasure doing things; feeling

down, depressed, or hopeless; trouble falling or staying asleep,

or sleeping too much; feeling tired or having little energy; poor

appetite or overeating; feeling bad about himself; and trouble

concentrating     on   things.       (Id.).      However,     when   asked     “how

difficult have these problems made it for you to do your work,

take care of things at home or get along with other people,”

Plaintiff checked the response that stated: “NOT DIFFICULT AT ALL”.

(Id. at 472).     The questionnaire was interpreted to indicate mild

depression; however, Dr. Franklin made no diagnosis of depression

at that time or at later visits.              (Id. at 472, 475, 610, 613).

Moreover,    reviews    of    Plaintiff’s      systems     were    negative    for


                                       30
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 31 of 34      PageID #: 731



depression during visits to Franklin Primary Health Center in March

2018 and May 2018.      (Id. at 609, 612).

      On October 7, 2016, the State agency psychological reviewer,

Dr.   Veits,    found   that   Plaintiff     has    no    mental     medically

determinable impairments.        (Id. at 66, 78).             In making this

determination, Dr. Veits noted Plaintiff’s reports in his ADLs and

at Franklin Primary Health Center “that at times he feels depressed

reacting to his physical condition, but that these symptoms do not

cause limitations in his functioning.”             (Id.).     Dr. Veits also

noted that Plaintiff had not had a mental health diagnosis or

treatment.     (Id.).

      On October 14, 2016, Plaintiff’s hematologist, Dr. Taylor,

stated that Plaintiff was depressed “due to loss of job,” and he

noted “[d]epressed mood with congruent affect” on examination.

(Id. at 483-84).    Dr. Taylor’s notes from four days later stated:

“Second request for psychologist to eval[uate] and provide therapy

for depression.” (Id. at 505). The impressions in treatment notes

from Dr. Taylor’s office from March 2017, August 2017, and March

2018 also included depression as one of Plaintiff’s conditions,

although there was no further detail provided and no relevant

treatment suggested.       (See id. at 489, 492-93, 621, 624).                On

August 25, 2017, Dr. Taylor noted that Plaintiff had “[n]o history

of    psychiatric   disorders,    hallucinations         or   treatment     for

depression” (id. at 492), and on March 9, 2018, Vanessa Jones, a


                                    31
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 32 of 34   PageID #: 732



nurse practitioner at Dr. Taylor’s office, noted that Plaintiff

was cooperative and had appropriate mood and affect. (Id. at 624).

Additionally, the Thomas Hospital records from January 18, 2018

reflect that Plaintiff had no diagnosis or complaint related to an

emotional or behavioral disorder.        (Id. at 584).

     Plaintiff routinely exhibited appropriate mood and affect,

normal speech, normal behavior, normal thought content, normal

insight, and normal judgment, and was described as pleasant and

cooperative.    (See id. at 254, 259, 263, 339, 343, 361, 369, 382,

447, 451, 462, 474, 519, 522, 530, 536, 539-40, 580, 613, 618,

624).   Likewise, he was regularly described as active, alert, and

oriented, and he denied decreased concentration and displayed good

cognition in June 2016.      (See id. at 254, 259, 263, 272, 276-81,

286, 288, 290-92, 294, 296, 298, 300, 302-03, 305, 309, 311, 317-

18, 320, 336, 339, 343, 357, 360-61, 368-69, 372-73, 376-77, 382,

385, 391, 395, 398, 402, 410, 420, 423, 428, 434, 439, 447, 451,

462, 474, 519, 521-22, 527, 529-30, 536, 539, 579-80, 613, 618,

622-23).

     As the ALJ correctly noted, the record reflects that Plaintiff

never received treatment for depression or any other mental health

condition.   Moreover, Plaintiff did not allege, prior to or during

his administrative hearing, that he was disabled based in whole or

in part on depression or any other mental condition.            (See id. at

43-52, 194).    Notably, Plaintiff was questioned both by the ALJ


                                    32
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 33 of 34   PageID #: 733



and by his attorney at the administrative hearing, and neither

Plaintiff nor his attorney raised the subject of depression or any

other mental impairment.      (See id. at 43-52).      Indeed, the record

strongly suggests that Plaintiff’s few complaints of depression

were due to the fact that he lost his job, and not the result of

any   underlying    mental   health    condition    preventing     him    from

performing basic work activities in the first place.             (See id. at

482, 484).     As noted supra, Plaintiff himself admitted in the

August 2016 questionnaire completed at Franklin Primary Health

Center that his mild depression symptoms did not make it difficult

at all for him to do his work, take care of things at home, and

get along well with other people, and the record thereafter, which

contains only cursory references to depression by Dr. Taylor’s

office (but none of Plaintiff’s other providers), does not reflect

that Plaintiff’s depression symptoms worsened since he made that

statement.

      Based on the foregoing, substantial evidence supports the

ALJ’s finding that Plaintiff’s depression is non-severe and the

exclusion     of    depression-related     concentration        and      social

interaction    limitations    from    Plaintiff’s    RFC.       Accordingly,

Plaintiff’s claim must fail.

VIII. Conclusion

      For    the   reasons   set   forth   herein,    and   upon      careful

consideration of the administrative record and memoranda of the


                                      33
Case 1:20-cv-00032-B Document 19 Filed 03/16/21 Page 34 of 34   PageID #: 734



parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claims for a period of

disability,    disability    insurance    benefits,    and      supplemental

security income be AFFIRMED.

     DONE this 16th day of March, 2021.

                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




                                    34
